DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 2-7 were previously cancelled. The present remarks (07 January 2021) have amended claim 1. Thus, Claims 1, 8-15 are pending and considered in the present office action.

In view of applicant’s comments and the terminal disclaimer filed 13 March 2020, the double patenting rejection is withdrawn. 

Applicant’s arguments are not persuasive with respect to the obviousness rejection. The 103 rejections, while edited to meet the new claim language, utilize the same prior art and line of reasoning as previously presented. See the Response to Arguments section for more details. 

A new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant amended claim 1 to recite “a compound coated directly on a surface of the anode active material powder consisting of hexamethyldisilizane”. Applicant argues both HMDS and the coupling agent together as a surface coating material for an active material. Applicant further argues it would not be obvious to one having ordinary skill in the art to substitute HMDS for the coupling agent of Kajiyama.
Applicant is misconstruing the modification of Suzuki (in view of Scott) with Kajiyama and Takahashi (and Tsukuda). Applicant appears to understand the rejection as including HMDS with the coupling agent of Kajiyama. However, Kajiyama was not used to teach a coupling agent. Rather, Kajiyama was relied upon to teach the location (i.e., on a surface of the anode active material powder) of a compound to minimize water on active materials, while Takahashi (and Tsukuda) are used to teach the identity of the compound (i.e., HMDS) to minimize water on the active materials. Further, it should be noted that Kajiyama is not modified by Takahashi (and Tsukuda). Rather, Takahashi is used to modify Suzuki (in view of Scott). Kajiyama provides further teachings that are applied to Suzuki (in view of Scott) and Takahashi (Tsukuda). For the reasons set forth above, Applicant’s arguments are not persuasive and the obviousness rejections are maintained. 


Claim Rejections - 35 USC § 112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the silane compound" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner assumes “the compound”. Claims 8-15 are also rejection because the depend from the rejected claim.

Claim Rejections - 35 USC § 103
Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2008/0314482) in view of Scott et al. (US 2010/0279155), Takahashi et al. (US 2008/0233477), Tsukuda et al. (US 6,511,774), and Kajiyama et al. (US 6,337,132), hereinafter Suzuki, Scott, Takahashi, Tsukuda, and Kajiyama,  (all of record). 
Regarding Claims 1, and 8-11, Suzuki teaches an anode active material powder following the claimed formula 1 (i.e., Li1.33Ti1.67O4), see e.g., paras. [0092]-[[0100], Example 42, and paras. [0313]-[0314]. A secondary battery being a lithium secondary battery comprises the anode active material, see e.g., Title.
Suzuki does not teach a compound directly on a surface of the anode active material powder consisting of hexamethyldisilazane (HMDS).
 Scott teaches lithium titanate negative active materials such as LixTiyO4 (where x is between 1 and 3 and y is between 1.25 and 4), as taught by Suzuki, are sensitive to water (i.e., hydroscopic), which is not desirable since it leads to, among other things, 
Takahashi is concerned with treating the surface of electrode active materials with compounds (i.e., water repellents) to suppress the deterioration thereof due to water absorption, such that batteries made with treated electrode active materials are less likely to cause deterioration of battery performance and an increase in battery thickness, see e.g., para. [0010]. Takahashi teaches an active material comprising a compound consisting of HMDS shows improvement over an active material having no water reducing agent at all (sample O1 and sample a3, respectively). For example, a sample having no water reducing agent at all, i.e., sample a3, achieves a change in thickness of a battery before and after storage of 10.1 %, and results in cycle capacity retention for 500 cycles after storage of 35%, see e.g., Table 1. On the other hand, a sample including HMDS, i.e., sample O1, significantly decreases battery swelling to 5.2% and results in a significant increase in cycle capacity retention of 71%, see e.g., Table 15. Tsukuda teaches organosilicon compounds, i.e., organosilazanes such as HMDS, are excellent in the effect of blocking polar groups which adversely affect battery characteristics, see e.g., col. 14 lines 1-17, lines 24-64. Thus, it would be obvious to one having ordinary skill in the art the active material of Suzuki (as modified by Scott) comprises a compound consisting HMDS, a water repellent, as taught by Takahashi and Tsukuda, because HMDS has been shown to decrease water content, leading to 
Finally, Kajiyama teaches it is important to minimize water adsorption on the surface of electrode powders, since battery characteristics are easily affected by humidity. Kajiyama mitigates water adsorption on the surface of the electrodes by placing compounds that decrease water adsorption on the surface of active material particles, where the problematic water is located. See e.g., col. 1 lines 50-65, col. 4 lines 45-52, col. 6 lines 22-43. It would be obvious to one having ordinary skill in the art the compound consisting HMDS, as suggested by Takahashi and Tsukuda, is placed on the surface of the active material powder of Suzuki, as modified by Scott, to mitigate water adsorption on the surface of the electrodes.
Suzuki does not teach a silicon content of the compound is in a range of 0.01 % to 3 % by weight based on the total amount of the anode active material powder. Takahashi teaches the compound (hexamethyldisilazane (HMDS)) is present at 1 part by mass based on 100 parts by mass of active material, see e.g., Table 15. The silicon content is calculated as follows.
                
                    
                        
                            1
                             
                            g
                             
                            H
                            M
                            D
                            S
                        
                        
                            100
                             
                            g
                             
                            a
                            c
                            t
                            i
                            v
                            e
                        
                    
                    *
                    
                        
                            m
                            o
                            l
                             
                            H
                            M
                            D
                            S
                        
                        
                            161.39
                             
                            g
                             
                            H
                            M
                            D
                            S
                        
                    
                    *
                    
                        
                            2
                             
                            m
                            o
                            l
                             
                            S
                            i
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            H
                            M
                            D
                            S
                        
                    
                    *
                    
                        
                            28.09
                             
                            g
                             
                            S
                            i
                        
                        
                            m
                            o
                            l
                             
                            S
                            i
                        
                    
                    *
                    100
                     
                    %
                    =
                    0.348
                     
                    %
                     
                
            
Takahashi teaches the silicon content in the compound (i.e., HMDS) is in the range of 0.01 % to 3 % by weight, based on the total amount of active material powder, as claimed. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Scott, Kajiyama, Takahashi, and Tsukuda, in view of Kim et al. (US 2010/0015524), hereinafter Kim (of record).
Regarding Claims 12-15, Suzuki does not discuss a battery module, a battery pack, a device comprising the battery pack, wherein the device is an electric vehicle, etc. However, such features and applications are very well known in the art of secondary batteries as disclosed by Kim. Kim discloses a battery module comprising the secondary battery as a unit battery; a battery pack comprises the battery module, especially in a device such as an electric vehicle or a hybrid electric vehicle, see e.g. para. [0049]. It would be obvious to one skilled in the art to incorporate the batteries of Suzuki (as modified by Scott, Kajiyama and Takahashi) into a battery module and devices discloses by Kim as doing so is taught by prior art and within the design choice of the practitioner in the art.  Furthermore, such practices allow one skilled in the art to achieve the desired current and voltage for a specific application and decreases pollution through the use of alternative energy systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729